                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


STACEY L. FUCHS,

                    Plaintiff,
                                                    Case No. 20-cv-419-pp
      v.

TOTAL SYSTEM SERVICES LLC.,

                    Defendant.


           ORDER OF DISMISSAL EFFECTIVE IN TWENTY-ONE DAYS


      On March 17, 2020, the plaintiff filed a complaint against Equifax

Information Services LLC (Equifax) and Experian Information Solutions, Inc.

(Experian). Dkt. No. 1. On May 8, 2020, the plaintiff filed a notice of settlement

between herself and Equifax. Dkt. No. 16. The plaintiff filed notice of settlement

with Experian on June 25, 2020. Dkt. No. 21. On June 26, 2020, the court

administratively closed the case.

      On July 6, 2020, the plaintiff filed a stipulation of dismissal with

prejudice as to Equifax, dkt. no. 23, and the same as to Experian on August

14, 2020, dkt. no. 25. Before filing the second stipulation, the plaintiff filed a

motion to amend/correct the complaint seeking to add a count against Total

Systems Services LLC. Dkt. No. 24. On August 18, 2020, the court granted the

plaintiff’s motion and reopened the case, allowing the plaintiff to file the

amended complaint (which is at Dkt. No. 29). Dkt. No. 26.



                                         1

           Case 2:20-cv-00419-PP Filed 08/31/21 Page 1 of 2 Document 32
      The amended complaint alleged a single claim against Total System

Services LLC for failure to investigate. Dkt. No. 29. On September 22, 2020, the

plaintiff filed an executed summons as to Total System Services LLC. Dkt. No.

31. Nothing has happened in the eleven months since. Total System Services

LLC has not answered or otherwise responded to the complaint. The plaintiff

has not sought default. The case has languished.

      This court’s Civil Local Rule 41(b) states that in cases where, within six

months from the filing of the complaint, the defendant has failed to answer or

otherwise respond and the plaintiff has not sought default judgment, the court

may, “on its own motion, after 21 days’ notice to the attorney of record for the

plaintiff, . . . enter an order dismissing the action for lack of prosecution.” The

rule specifies that the dismissal must be without prejudice. Civil L.R. 41(c)

allows the court to dismiss a case wherever it appears that the plaintiff is not

diligently prosecuting the case.

      The court ORDERS that this case is DISMISSED under Civil L.R. 41,

unless within twenty-one days of the date of this order, the plaintiff

demonstrates, in writing, why Civil L.R. 41(b) or (c) should not apply.

      Dated in Milwaukee, Wisconsin this 31st day of August, 2021.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         2

         Case 2:20-cv-00419-PP Filed 08/31/21 Page 2 of 2 Document 32
